

TERM PROMISSORY NOTE
Exhibit 10.3
Term Loan B
$9,800,000
San Juan, Puerto Rico

August 30, 2005
 Due: March 31, 2008

      


FOR VALUE RECEIVED, the undersigned (the “Borrowers”),hereby unconditionally,
jointly and severally, primarily and unconditionally, promise to pay to the
order of WESTERNBANK PUERTO RICO, a Puerto Rico banking corporation (the
“Lender”), at the offices of Lender at Westernbank World Plaza, Suite 600, 268
Munoz Rivera Avenue, Hato Rey, Puerto Rico 00918, or at such other place as the
Lender or any holder hereof may from time to time designate, the principal sum
of Nine Million Eight Hundred Thousand Dollars ($9,800,000) in lawful money of
the United States America and in immediately available funds, in twenty nine(29)
consecutive monthly installments (or earlier as hereinafter provided), on the
first day of each month commencing December 1, 2005, (a) of which the first
twenty eight (28) payments shall be in the amount of $163,333.00 each and (b)
with a final payment of $5,226,676.00 and interest due on March 31, 2008 (or
earlier as hereinafter provided).


Borrowers hereby further promise to pay interest to the order of Lender on the
unpaid principal balance hereof at the Interest Rate (as hereinafter defined).
Such interest shall be paid in like money at said office or place from the date
hereof, monthly on the first day of each month until full and final payment of
the indebtedness evidenced by this Note, commencing on the first day of the
month following the date on which this Note is executed and delivered by
Borrowers to Lender and on the first day of each month thereafter. Interest
payable upon and after an Event of Default or termination or non-renewal of the
Loan And Security Agreement, between the Lender and the Borrowers, dated as of
the date hereof (the “Loan Agreement”) shall be payable upon demand.


For purposes hereof, the term “Interest Rate” shall mean (a) two percent (2.00%)
per annum over the Prime Rate subject to adjustment under the circumstances and
as provided in the Loan Agreement and (b) such rate as may be so adjusted, from
time to time. The interest rate charged hereunder shall increase or decrease by
an amount equal to each increase or decrease respectively, in said Prime Rate,
effective on the first day of the month after any change in the Prime Rate shall
occur. The increase or decrease shall be based on the Prime Rate in effect on
the last day of the month in which any such change occurs. Interest shall be
calculated on the basis of a three hundred and sixty (360) day year and actual
days elapsed. At no time will the Interest Rate be less than seven and one half
percent (7.50%) per annum. In no event shall interest charged hereunder exceed
the maximum permitted under the laws of the Commonwealth of Puerto Rico or other
applicable law.


Interest shall be payable at Lender’s option, without notice, at the rate of
four percent (4.00%) per annum in excess of the Prime Rate, from and after the
maturity hereof or after the date of the occurrence of an Event of Default, and
for so long as such Event of Default is continuing as determined by Lender and
until such time as Lender has received full and final payment of all Obligations
(notwithstanding the entry of any judgment against a Borrower).

1

--------------------------------------------------------------------------------



Lender’s charges shall be included in each monthly statement of Borrowers’ loan
account. Lender shall have the right, at Lender’s option, to charge all such
interest charges and fees (including, without limitation, any retroactive
interest as provided in the Loan Agreement) to Borrowers’ loan account on the
first day of each month, and such interest charges shall be deemed to be paid by
the first amounts subsequently credited thereto.


This Note is issued pursuant to the terms and provisions of the Loan Agreement
to evidence the Term Loan B by Lender to Borrowers. This Note is secured by the
Collateral described in the Loan Agreement and all notes, guarantees, security
agreements and other agreements, documents and instruments now or at any time
hereafter executed and/or delivered by a Borrower or any other party in
connection therewith (all of the foregoing, together with the Loan Agreement, as
the same now exist or may hereafter be amended, modified, supplemented, renewed,
extended, restated or replaced, being collectively referred to herein as the
“Financing Agreements”), and is entitled to all of the benefits and rights
thereof and of the other Financing Agreements. Capitalized terms used herein,
not otherwise defined herein, shall have the respective meanings prescribed in
the Loan Agreement. At the time any payment is due hereunder (including, without
limitation, any retroactive interest as provided in the Loan Agreement), at its
option, Lender may charge the amount thereof to any account of any Borrower
maintained by Lender.


If any payment of principal or interest is not made when due hereunder, or if
any other Event of Default shall occur for any reason, or if the Loan Agreement
shall be terminated or not renewed for any reason whatsoever, then and in any
such event, in addition to all rights and remedies of Lender under the Financing
Agreements, applicable law or otherwise, all such rights and remedies being
cumulative, not exclusive and enforceable alternatively, successively and
concurrently, Lender may, at its option, declare any or all of Borrowers’
obligations, liabilities and indebtedness owing to Lender under the Loan
Agreement and the other Financing Agreements (the “Obligations”), including,
without limitation, all amounts owing under this Note, to be due and payable,
whereupon the then unpaid balance hereof, together with all interest accrued
thereon, shall forthwith become due and payable, together with interest accruing
thereafter at the then applicable Interest Rate stated above until the
indebtedness evidenced by this Note is paid in full, plus the costs and expenses
of collection hereof, including, but not limited to, attorneys’ fees and legal
expenses.


Borrowers (a) waive diligence, demand, presentment, protest and notice of any
kind, (b) agrees that it will not be necessary for Lender to first institute
suit in order to enforce payment of this Note and (c) consents to any one or
more extensions or postponements of time of payment, release, surrender or
substitution of collateral security, or forbearance or other indulgence, without
notice or consent. The pleading of any statute of limitations as a defense to
any demand against Borrowers is expressly hereby waived by Borrowers. Upon any
Event of Default or termination or non-renewal of the Loan Agreement, Lender
shall have the right, but not the obligation, to setoff against this Note all
money owed by Lender to any Borrower.


2

--------------------------------------------------------------------------------


 
Lender shall not be required to resort to any Collateral for payment, but may
proceed against Borrowers and any guarantors or endorsers hereof in such order
and manner as Lender may choose. None of the rights of Lender shall be waived or
diminished by any failure or delay in the exercise thereof.
 
The validity, interpretation and enforcement of this Note and the other
Financing Agreements and any dispute arising in connection herewith or therewith
shall be governed by the internal laws of the Commonwealth of Puerto Rico
(without giving effect to principles of conflicts of law).


Borrowers irrevocably consent and submits to the non-exclusive jurisdiction of
the Superior Court of San Juan and/or the United States District Court for the
District of Puerto Rico and waives any objection based on venue or
forum non conveniens with respect to any action instituted therein arising under
this Note or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of Borrowers and Lender in respect of
this Note or any of the other Financing Agreements or the transactions related
hereto or thereto, in each case whether now existing or hereafter arising, and
whether in contract, tort, equity or otherwise, and agrees that any dispute
arising out of the relationship between Borrowers and Lender or the conduct of
such persons in connection with this Note or otherwise shall be heard only in
the courts described above (except that Lender shall have the right to bring any
action or proceeding against any Borrower or its property in the courts of any
other jurisdiction which Lender deems necessary or appropriate in order to
realize on the Collateral or to otherwise enforce its rights against such
Borrower or its property).


Borrowers hereby waive personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to it and service so made shall be deemed to be
completed five(5) days after the same shall have been so deposited in the U.S.
mails, or , at Lender’s option, by service upon Borrowers in any other manner
provided under the rules of any such courts. Within thirty (30) days after such
service, Borrowers shall appear in answer to such process, failing which
Borrowers shall be deemed in default and judgment may be entered by Lender
against Borrowers for the amount of the claim and other relief requested.


BORROWERS HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THIS NOTE OR (b) IN ANY WAY CONNECTED WITH
OR RELATED OR RELATED OR INCIDENTAL TO THE DEALINGS BETWEEN BORROWER AND LENDER
IN RESPECT OF THIS NOTE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS
AGREE AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY.



3

--------------------------------------------------------------------------------


 
The execution and delivery of this Note has been authorized by the Board of
Directors and by any necessary vote or consent of the stockholders of Borrowers.
Borrowers hereby authorize Lender to complete this Note in any particulars
according to the terms of the loan evidenced hereby.


This Note shall be binding upon the successors and assigns of Borrowers and
inure to the benefit of Lender and its successors, endorsees and assigns.
Whenever used herein, the term “Borrowers” shall be deemed to include their
respective successors and assigns and the term “Lender” shall be deemed to
include its successors, endorsees and assigns. If any term or provision of this
Note shall be held invalid, illegal or unenforceable, the validity of all other
terms and provisions hereof shall in no way be affected thereby.








Inyx Europe Limited




By: /s/ Jack Kachkar
Name: Jack Kachkar
Title: Director




By:/s/ Jay M. Green
Name: Jay M. Green
Title: Director




Celltech Manufacturing Services Limited




By: /s/ Jack Kachkar
Name: Jack Kachkar
Title: Director




By: /s/ Jay M. Green
Name: Jay M. Green
Title: Director




4

--------------------------------------------------------------------------------


 
Signed before me Emma Warne on 31 August 2005, a Solicitor of England And Wales
by Jack Kachkar, personally known to me or who has produced a driver’s license
or passport as identification, at Allen & Overy, One New Change, London, EC4M
9QQ, England.




 Emma Warne
Solicitor






Signed before me Emma Warne on 31 August 2005, a Solicitor of England And Wales
by Jay Green, personally known to me or who has produced a driver’s license or
passport as identification, at Allen & Overy, One New Change, London, EC4M 9QQ,
England.




 Emma Warne
Solicitor




5

--------------------------------------------------------------------------------


 